Roby, J.
This proceeding was instituted by tbe common council of tbe city of Bloomington before tbe board of commissioners of Monroe county for tbe purpose of extending tbe corporate limits of said city over contiguous territory, under tbe provisions of §§3659, 3660 Burns 1894. Tbe board found for tbe appellant, and ordered tbe real estate described in tbe petition to be annexed as prayed. Appellee appealed to tbe circuit court, where be filed a motion to dismiss, setting out among other things that tbe proof of notice was not published the requisite length of time.
Tbe questions argued are, (1) whether tbe notice was properly published; (2) whether appellee might make a special appearance in tbe circuit court for tbe purpose of raising tbe objection, be having theretofore made a special, appearance before tbe board of commissioners for tbe same purpose, but upon a different motion, stating different grounds, such special appearance having been followed by a remonstrance and trial. Tbe statute providing for publication, so far as applicable, is as follows: “The common council shall give thirty days’ notice by publication in some newspaper of tbe city, of tbe intended petition, describing in such notice tbe territory sought to be annexed.” §3659 Burns 1894. Tbe record shows that a notice was published in a newspaper of general circulation, printed and published in said city, for thirty days prior to June 5, 1899, for five weeks successively, tbe first publication being on May 4th, and the last on June 1 st. Tbis notice is to tbe effect that tbe petition would be presented at tbe regular meeting of tbe board of commissioners of tbe county of Monroe beginning tbe first Monday of June, 1899, which is otherwise shown *83to have been the 5th day of the month. The petition was presented at said term, the entry thereof having been made upon the 8th day of June.
Publication in a matter of this kind for five successive weeks, the first publication on May 5th, and the last on June 2nd, the board meeting on June 5th, has been adjudged sufficient by the Supreme Court. Town of Cicero v. Williamson, 91 Ind. 541. The notice given complied with the requirements of the statute. Fox v. Turnpike Co., 46 Ind. 31; Catterlin v. City of Frankfort, 87 Ind. 45. It therefore is unnecessary to decide the further question stated.
Judgment reversed for further proceedings.